DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 8, 2020 has been entered. 	
Claim Status
Claims 22-34 are pending. Claims 1-21 were cancelled. Claim 23 was amended. Claims 28-34 were newly added and read on the elected invention of Group I. Previously withdrawn claim 22 is rejoined. Claims 22-34 are examined.
Withdrawn Claim Rejections -35 USC § 112 (a) and (b)
Rejections of claims 11-14 are withdrawn because claims were cancelled. 
Withdrawn Claim Rejections -35 USC § 103

	Election/Restriction
Claims 23-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Laetitia Leproust on February 8, 2021.
The application has been amended as follows:
Replace claim 22 with 
--A method of providing glow to skin comprising applying the composition of claim 23 to the skin.-- 
	In claim 23 line 2 replace “um” with --µm--.
	In claim 23 line 3 replace “um” with --µm--.
	In claim 23 line 4 replace “dioxide;” with --dioxide; and--.
	In claim 23 line 5 replace “um” with --µm--.
	In claim 25 line 2 replace “um” with --µm--.
	In claim 30 line 1 replace “claim 23 is in a form of” with --claim 23, wherein the composition is in the form of--.
	In claim 31 line 1 replace “claim 23 is in a form of” with --claim 23, wherein the composition is in the form of an--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Painter et al. (US 6,117,435 Date of Patent September 12, 2000), Li (WO 2012/139244 Al Published October 18, 2012), Ganguly et al. (US 2005/0142084 Al Published June 30, 2005), and Imamura (US Patent 4,804,533 Date of Patent February 14, 1989). The teachings of these references are summarized in the final office action dated 04/23/2020. 
Painter teaches mica as a suitable interference pigment having a particle size from about 1 micron to 100 microns, and Ganguly teaches fluorphlogopite as a preferred synthetic mica. It 
It would not have been obvious to a person of ordinary skill in the art at the time of the claimed invention to have combined the specific claimed elements from the cited references. It would not have been obvious to have selected fluorphlogopite having an average particle size of 25 microns from a range of particle sizes taught by Painter, i.e. from 1 micron to 100 microns, and combined it with mica having one or more layers of red iron oxides and further having a layer of titanium dioxide.
Mica particles coated with one or more layers of titanium dioxide are known from Painter. Mica particles coated with iron oxide are known from Imamura. Mica particles coated with materially different layers were known from Li. It would not have been obvious to a person of ordinary skill in the art to modify the teaching of Painter by selecting iron dioxide from iron oxide and coating it on titanium dioxide coated mica particles to arrive at claimed element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 22-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALMA PIPIC/Primary Examiner, Art Unit 1617